/3Y6-S5
                                                              RECEIVED
                                                                                UKIGINAL


            Pro Se fe^on &>r ^sa^Ma^is/JB^s^i
                                                         Abel Acosta, Clerk
nCfgASp- ^r^ctf^yfiaioi-hxiaaa.
                                                         ict_1____jl^_S_us.o.A_b.-R£g-C

Ca4Vvex^e_lAQ^es, teAse                                      , Lnriftft gum-^.1,


 OaT i?v\n^fynnen j repre
 __S©



. r7~IITr/              COURT OF CRIMINAL APPEALS                    *
                                   0«   r> ^   /•    it?
                 or\ Fata
jg\n oCteJoey gS^U                                                aJuoJLvYvd;_etW$4i




4^Uat X utas iftev/e/ ffnwd of cwiij Sti__^_^_\£i_lWmiKe--J^^
                                                        ft                           '     '' I
                            D^S   QJTi     i__c_fl^c^l&_cj^sde^,-

       _____E__it
        Sy^Pct' iA V^ Supp\eVNOeA'VQjr^ ffif>oPf m>fnes_Jjt^H^l

    •\v\is frm£ ocfor-.__po-g ujr
    _^_CLJa3udcfeiiijL__o_^^

    TVvct X ufpL-S urPr,-onfc loW^e SWrvs rfloored on.._fc_v£
    yo\ice ^port x _Jcx^ ujprx^inrA ex hpUooq sw^t o^cf
      Iq\(kck SViorys Ci/id UJoo\rvW ^o/i^ifi Ufcis, (__J__t ^ft'P5 ft^jf,^ A^g^ St-o-jes K€ ___^




    -jcbe—bpu^g -Vkia-Jjs ofoyAdx fey: g_geu) -\-p»o4-^

         _QA foCf
#
    jLd-Q^_if>o^___^ad_OJt IWe. \QCtxUq\T\ q-T We V)vc^i^_^-_AaC
  '•*


         10 Vu A I. \C\Aba-\-(on fe get osji o-fr A_J__X
    JJj_AiedL_pf__c^(oA and L*£3-S, Se^^_Acedt4r^o^nr« ocob^ix^X
        X ^LfAUe -1-V^- -fapfr 4-Vva.t ^Vxf (^Or1_>__pi--(LS-e 5j_i v e
 -AAJ                iAPjq -VrCM oWg£-
 X o^Sk ^i Courts -fo pieas? acc^pi_Ji_ilj__^^_Ky\-L|-
 pie^ CP for pefitton £nr diScf-frono__f rev/reou.

        A3^_spsc4J2u^
                                                 /__ti___£_=_1Sl
                              Jfourtf) Court of glppeate
                                     ^>an Antonio, Gtexag

                                 MEMORANDUM OPINION

                                           No. 04-14-00643-CR


                                             Lonnie PRICE,
                                                Appellant

                                                   v.



                                           The STATE of Texas,
                                                Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR9144
                            Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 2, 2015

AFFIRMED


           Appellant, Lonnie Price, pled no contestto the chargeof burglary of a habitation. On June

11,2013, the trial court signed an Order of Deferred Adjudication, suspended appellant's sentence,

and placed him on community supervision for two years. Later, the State moved to revoke

appellant's community supervision on several grounds, including new offenses of evading arrest

and assault, as well as failure to take a drug test in compliance with the terms of his community

supervision. At a hearing on the motion to revoke, appellant pled "true" to violating a condition
of his community supervision, but he pled "nottrue" to the two new criminal offenses. On June
                                                                                                      04-14-00643-CR



17, 2014, the trial court revoked appellant's deferred adjudication community supervision, signed

a Judgment Adjudicating Guilt, and sentenced appellant to twenty years' confinement. On appeal,

appellant's court-appointed appellate attorney filed a brief containing a professional evaluation of

the record and demonstrating that there are no arguable grounds to be advanced.                               Counsel

concludes the appeal is without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). Appellant was informed of his right to review the record and of his right to

file a pro se brief.

        Appellant filed apro se brief raising various fact issues related to his arrest for burglary of

a habitation and asking this court to review the case "due to lack of evidence and hearsay."

Appellant did not appeal from the June 11, 2013 Order of Deferred Adjudication. We also note

that the "Trial Court's Certification of Defendant's Right of Appeal" signed after the original plea

agreement states this case"is a plea-bargain, andthe defendant hasNO rightof appeal." Therefore,

we do not consider appellant's pro se complaints related to the Order of Deferred Adjudication.

        After reviewing the record, we agree the appeal from the Judgment Adjudicating Guilt is

frivolous and without merit. Accordingly, we affirm the trial court's judgment, and we GRANT

appellate counsel's motion to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.l (Tex. App.—San Antonio 1996,

no pet.).'
                                                            Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH



1No substitute counsel will be appointed. SeeIn re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P.68.2. Any petition for discretionary
review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-
                                           ^o
                                          ..•3
                                                 -C
                                                 
                                                                           5
                                                                               o

                                                                               «S *
                                                                               *••»   1



                                                 <               d>            r&
                     W--THF COURI CF ArFL-:-_- ,           uC
                      ITV,MANTCNlH.lt.^- _j -V"  £                             -o!
                                                                               -)
                                                 
                                                 o
                                                                                   




-.j
ffi                                                                                            r r
i\}
f'i
in
 t
 i




-i
in
5
            £       P P A1
                      £7


                    % 9
                    %*                                   .^v*     :>?;-;       ;!j^

 - ?,                        sv                          'i'^ Tfi '^v\

 to                          c
                                                         y           jk 5j]
                P £
                      c^-
                             (9
                      c      >i
                      v>

                             P
                      r-     -o
                     ft      -o
                                                          r- n                   *S!
                o
                             p
                     *s      ^-~
      •+•
                     -h      v/>
      -a
                                                          1 1 I J ;l | I
                             Q-                       ' f -' •>'                   i /• /            ;

      1
                            -t-                      -
                                                             j
                                                             5    e
                                                                           f(
                                                                           3' 3           S'
                                                             6l \          v          V   i


                             r
                             -r